Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered July 19, 1999, convicting him of robbery in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
*255Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, there was no improper delegation of judicial authority by the Supreme Court (see, People v Hernandez, 94 NY2d 552; cf., People v Ahmed, 66 NY2d 307). Bracken, J. P., Thompson, Sullivan and McGinity, JJ., concur.